DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 03/22/2021.
Claims 1, 5-16, 19 and 20 are currently pending in this application. Claims 1, 5, 7-9, 11 and 16 have been amended. Claims 2-4 are cancelled. Claim 20 is new.
No new IDS has been filed.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.

Response to Arguments
The previous 112(a) rejections to claims 1, 5-16 and 19 have been withdrawn in response to the applicants’ amendments/remarks.
The previous 112(b) rejections to claims 1, 5-16 and 19 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1, 5-16, 19 and 20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner's amendment was given in phone interview with Xue Chen (reg. no. 78,527) on 03/29/2021.

IN THE CLAIMS
Claim 1 (Amended): A method for establishing a data communication between a mobile terminal and a server, comprising:
sending, by the mobile terminal, a request for establishing a data communication from the mobile terminal to the server for transmitting flight data to the server;
receiving, by the mobile terminal, a server public key from the server, wherein the server public key is configured to encrypt an encryption password and the encryption password is configured to encrypt the flight data for data security;
generating, by a first processor of the mobile terminal, the encryption password;

transmitting, by a first data transmitter of the mobile terminal, the encrypted encryption password to the server for storing in the server;
decrypting, by a second processor of the server, the encrypted encryption password using a server private key for storing the decrypted encryption password in the server;
establishing the data communication between the mobile terminal and the
server;
receiving, by the first processor of the mobile terminal, a request for transmitting the flight data from the mobile terminal to the server;
generating, by the first processor, a flight code configured to be appended to the flight data for identifying the flight data, wherein the flight code is a random code extracted from a random code database;
encrypting, by the 
transmitting, by the first data transmitter of the mobile terminal, the encrypted flight data to the server;
receiving, by a second data transmitter of the server, the encrypted flight data, and decrypting, by the second processor of the server, the encrypted flight data; and
categorizing, by the second processor, the decrypted flight data according to the flight code corresponding to the flight data, and establishing, by the second 

Claim 7 (Amended): A message push method comprising:
generating, by a server, a message requesting for a data communication from a mobile terminal to transmit flight data to the server;
determining whether the mobile terminal is online by determining whether it is connected to a network;
in response to determining that the mobile terminal is online being connected to the network, generating, by the mobile terminal, an encryption password configured to encrypt the flight data and a flight code configured to be appended to the flight data for identifying the flight data, wherein the flight code is a random code extracted from a random code database;
requesting both the encryption password and the flight data to be encrypted and transmitted from the mobile terminal to the server for respectively storing in the server; and
sending the message to the mobile terminal, wherein:
the encryption password is encrypted using a server public key received by the mobile terminal from the server; and
the flight data is encrypted using one of the encryption password or the server public key


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 7 and 16,

Bruno et al. (US 9,734,723 B1) teaches a registration authority (RA) server to register unmanned aerial vehicles (UAVs) and their owners/operators (O/O). A UAV is maintained in a flight lock state until a flight plan request from the O/O is approved by the RA, which sends a key-signed approval to unlock the UAV's flight lock. The RA server evaluates a UAV's proposed flight plan based on the attributes of the O/O and UAV, the location and time of the requested flight plan, and a set of flight rules and exclusion zones that are developed in view of privacy assurance, security assurance, flight safety assurance, and ground safety assurance. The flight plan is signed (encrypted) with a designated private key owned by the RA, and the encrypted plan is appended to the clear text plan - see figs. 3, 6; abstract, columns 2 and 9 of Bruno.

Harvey et al. (US 2008/0085691 A1) teaches a method and a system for security in a wireless communication system in a moving vehicle, e.g. an aircraft, by requiring user input of one or more security codes for validation before the system permits communication. One code, a security access code (SAC), corresponds to the vehicle travel segment (e.g. flight) and is given to the passenger(s) in transit, e.g. after the aircraft reaches a particular altitude. The second type of possible code, a personal identification number (PIN), is given to the passenger after baggage check-in. The PIN code would be correlated to the passenger and/or seat assignment. The use of either or both codes helps prohibit connectivity for mobile phone handsets or other wireless devices stored in the cargo bay or in other baggage. PIN use enables associated data systems to report the seat number or location of all parties engaging in wireless communications within the vehicle – see abstract, fig. 3; paras. [0008] and [0014] of Harvey.

Sasaki (US 6,351,536 B1) teaches a method and system for establishing encryption communication with safely transmitting a key used for deciphering ciphertext. In a transmitter, plaintext is enciphered using a common key. The ciphertext, together with a key generation program in a public-key cryptosystem, is transmitted from the transmitter to a receiver. In the receiver, a pair of a public key and a secret key is generated in accordance with the key generation program, the public key is transmitted to the transmitter, and the secret key is held in the receiver. In the transmitter, the common key is enciphered using the public key transmitted from the receiver. An enciphered common key transmitted to the receiver is deciphered using the held secret key. The ciphertext is deciphered using the deciphered common key – see abstract, fig. 3; columns 1-2 of Sasaki.


the claim 1 in a method for:
receiving a request for transmitting a flight data from the mobile terminal to the server, and generating a flight code configured to be appended to the flight data for identifying the flight data, 
wherein the flight code is a random code extracted from a random code database;
encrypting the flight data using one of an encryption password or the server public key, and transmitting the encrypted flight data to the server;
categorizing the decrypted flight data according to the flight code corresponding to the flight data, and establishing a flight data index for storing the flight data according to a category corresponding to the flight data.

the claim 7 in a method for:
in response to determining that a mobile terminal is online being connected to the network, generating an encryption password configured to encrypt the flight data and a flight code configured to be appended to the flight data for identifying the flight data, 
wherein the flight code is a random code extracted from a random code database;
requesting both the encryption password and the flight data to be encrypted and transmitted from the mobile terminal to the server for respectively storing in the server; and
sending a message to the mobile terminal, 
wherein the encryption password is encrypted using a server public key received by the mobile terminal from the server; and
the flight data is encrypted using one of the encryption password or the server public key receiving a request

the claim 16 in a controller to:
in response to receiving data transmission instruction, generate an encryption password configured to encrypt the flight data and a flight code configured to be appended to the flight data for identifying the flight data, 
wherein the flight code is a random code extracted from a random code database;
encrypt the encryption password using a server public key received by a control terminal from a server and encrypt the flight data using one of the encryption password or the server public key; and
transmit both the encrypted encryption password and the encrypted flight data to the server for storing in the server.

Dependent claims 5, 6, 8-15, 19 and 20 are allowed as they depend from allowable independent claim 1, 7 or 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/MAUNG T LWIN/Primary Examiner, Art Unit 2495